The Court observed, that the defendant, before he attempted io cross to Concert Hall, ought to have seen that he could do it without interfering with persons who were in the proper exercise of their right of passing through the street, and that *354they saw no reason to find fault with the direction of the judge of the Court of Common Pleas.

Judgment affirmed 

1



 See Mayhem v. Boyce, 1 Stark. 423; Aston, v. Heaven, 2 Esp. 533; Wordsworth v. Willan, 5 Esp. 273. [ Wade v. Carr, 2 Dowl. & R. 255; Story on Bailments, 376 - 378; Earing v. Lansingh, 7 Wendell, 185; Clark v. Commonwealth, 4 Pick. 125.]